             Case 1:19-cv-02766-RDB Document 3 Filed 12/18/19 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                                         Northern Division

STEPHEN FINNER
                                              CASE NO. 1:19-cv-2766
Plaintiff,

vs.

CREDIT SOLUTIONS CORP.

        Defendants

__________________________________


                       NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff, by undersigned counsel, dismisses the above-captioned case with prejudice

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).


                                                     /s Wendell Finner
                                                     WENDELL FINNER, Bar No. 04379
                                                     One East Chase Street, Suite 1109
                                                     Baltimore, Maryland 21202
                                                     (410) 929-2440
                                                     (410) 449-1170 fax
                                                     himself@wendellfinner.com
                                                     Attorney for Plaintiff


                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was sent via first class mail, postage prepaid, to
Credit Solutions Corp., defendant, this 18th day of December, 2019.


                                                     /s Wendell Finner
